Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0136577) in view of Futamata (US 2016/0291498) in further view of Gilmartin et al. (US 2013/0004205).
With respect to claims 1 and 3, Saito et al. (US 2018/0136577) disclose a charging roll (e.g. item 10) comprising: a core member (e.g. shaft body 12); a rubber base material (e.g. elastic body layer 14) disposed around the core member (12); and a surface layer (e.g. surface layer 16) disposed around the rubber base material (14), the surface layer (16) comprising an electroconductive matrix comprising a base material formed of an electric insulator (as discussed at least in paragraph 18) and an electroconductive material (as discussed at least in paragraph 28) being dispersed in the base material, and particles of a surface roughness enhancing material (e.g. particles 18 as discussed at least in paragraphs 20-24) being dispersed in the electroconductive matrix, the particles of the surface roughness enhancing material (18) having an average particle diameter from 6 micrometers to 32 micrometers (as discussed at least in paragraph 22).
With further respect to claims 1 and 3, Saito et al. is silent with regards to the surface area of the surface layer per unit projected area.  
With further respect to claims 1 and 3, Futamata (US 2016/0291498) teaches a surface area of the surface layer per unit projected area being equal to or greater than 1.255 and being equal to or less than 6.635 (as discussed at least in paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the surface area of the surface layer per unit projected area of Futamata with the surface layer of Saito et al. at least because there would have been a reasonable expectation of success in achieving charging. 
With further respect to claim 3, Saito et al. further disclose wherein the particles of the surface roughness enhancing material (18) are formed of an electric insulator (as discussed at least in paragraph 23).
With further respect to claims 1 and 3, Saito et al. and Futamata are silent with regards to the ten-point height irregularities RZ of the rubber base material and thus do not disclose wherein the rubber base material has a ten-point height irregularities RZ equal to or less than 8.5 micrometers.
With further respect to claims 1 and 3, Gilmartin et al. teach a charging roll (e.g. item(s) 120A and/or B) comprising a core member (121); a rubber base material (e.g. item 123) disposed around the core member (121); a surface layer (e.g. item 129) disposed around the rubber base material (123), wherein the rubber base material (123) has a ten-point height irregularities RZ equal to or less than 8.5 micrometers (as discussed at least in paragraph(s) 5, 6 and/or 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the rubber base material with unspecified Rz as taught by Saito et al. and Futamata with the rubber base material with an Rz ranging rom about 0.1 to about 4 micrometers as taught by Gilmartin et al., at least because there would have been a reasonable expectation of success in achieving charging.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0136577) in view of Futamata (US 2016/0291498).
With respect to claim 5, Saito et al. (US 2018/0136577) disclose a charging roll (e.g. item 10) comprising: a core member (e.g. shaft body 12); a rubber base material (e.g. elastic body layer 14) disposed around the core member (12); and a surface layer (e.g. surface layer 16) disposed around the rubber base material (14), the surface layer (16) comprising an electroconductive matrix comprising a base material formed of an electric insulator (as discussed at least in paragraph 18) and an electroconductive material (as discussed at least in paragraph 28) being dispersed in the base material, and particles of a surface roughness enhancing material (e.g. particles 18 as discussed at least in paragraphs 20-24) being dispersed in the electroconductive matrix, the particles of the surface roughness enhancing material (18) having an average particle diameter from 6 micrometers to 32 micrometers (as discussed at least in paragraph 22); wherein the base material is formed of urethane resin (as discussed at least in paragraph 18), and wherein the particles (18) of the surface roughness enhancing material are formed of urethane (as discussed at least in paragraph 23).
With further respect to claim 5, Saito et al. is silent with regards to the surface area of the surface layer per unit projected area.  
With further respect to claim 5, Futamata (US 2016/0291498) teaches a surface area of the surface layer per unit projected area being equal to or greater than 1.255 and being equal to or less than 6.635 (as discussed at least in paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the surface area of the surface layer per unit projected area of Futamata with the surface layer of Saito et al. at least because there would have been a reasonable expectation of success in achieving charging. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Saito et al. “does not disclose a combination of a base material formed of urethan resin and particles of the surface roughness enhancing material formed of urethane.”
The Examiner respectfully disagrees and maintains that Saito et al. discloses these limitations at least in paragraph 18 where “a urethane based polymer” is identified as an example of a suitable base material that can be used for the base material, and in paragraph 23 where “…the urethane base polymer are preferred” as the surface roughness enhancing material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW